DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner fixed the typographical error “batter” by replacing it with “battery” in line 15 of claim 1. 
The application has been amended as follows: 
Claim 1 (currently amended): An information display device comprising: an information display part which displays information on a screen; a battery for supplying power to the information display part; and a device housing having a plurality of sides surrounding the screen, wherein
 	the information display part is attached to the device housing, the device housing includes a battery insertion portion, in which the battery is attached and detached in a direction along the screen at one side of the plurality of sides, the battery insertion portion including an outer wall portion that is disposed towards a back exterior surface of the device housing, 
the battery has a battery housing formed of a first surface and a second surface, the second surface (i) being parallel to the first surface, (ii) extending along sides of the battery housing in the direction along the screen, and (iii) being disposed at a height different from the first surface, and 
a projecting portion is formed on the second surface, the projecting portion contacting the outer wall portion of the battery insertion portion upon insertion of the battery into the battery insertion portion and extending over at least a portion of the length of the second surface in the direction along the screen.

Allowable Subject Matter
Claims 1-3 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that an information display device comprising a battery insertion portion in which the battery is attached and detached in a direction along the screen at one side of the plurality of sides, the battery insertion portion including an outer wall portion that is disposed towards a back exterior surface of the device housing, the battery has a battery housing formed of a first surface and a second surface, the second surface being parallel to the first surface, and extending along sides of the battery housing in the direction along the screen, and being disposed at a height different from the first surface, and a projecting portion is formed on the second surface, the projecting portion contacting the outer wall portion of the battery insertion portion upon insertion of the battery into the battery insertion portion and extending over at least a portion of the length of the second surface in the direction along the screen. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-3 and 6-7, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841


	
	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800